Citation Nr: 1445731	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-24 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne, as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968 to include service in the Republic of Vietnam from August 1966 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO.  

In September 2013 and April 2014, the Board remanded this matter for further evidentiary development.  



FINDINGS OF FACT

1. The Veteran is not shown to have chloracne or other skin disorder that is identified as a condition linked to herbicide exposure by the provisions of 38 C.F.R. § 3.309(e).  

2. The Veteran is not shown to have a skin disorder to include chloracne that is due to an event or incident of service, to include his presumed herbicide exposure while serving in the Republic of Vietnam.



CONCLUSION OF LAW

The Veteran does not have a skin disability, to include chloracne, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in September 2009.  The claim was last adjudicated in November 2013.

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Available service treatment records, post-service medical records, and lay statements have been associated with the record.  

In July 2012, the Veteran was afforded a VA examination.  Pursuant to a Board remand in September 2013, VA afforded the Veteran another examination and obtained a medical etiological opinion with respect to his skin disability.  The VA examiner reviewed the evidence of record, made examination findings, and rendered an inadequate medical opinion, thereby warranting another Board remand in April 2014 for a clarifying medical opinion.  

The examiner provided an addendum in May 2014.  She re-reviewed the Veteran's records, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and her knowledge of medical principles.  

Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Principles of Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In addition, effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202 -53216 (August 31, 2010).

Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service with competent evidence of herbicide exposure, who develops one of the aforementioned conditions.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).

In evaluating a claim, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). 

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  

Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316 ; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367 -77; see also Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  

In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).


Analysis

The Veteran has been diagnosed with several skin disorders, to include intermittent skin rashes or seborrheic dermatitis, folliculitis, a fungal rash and history of boils.  He avers that his skin problems are actually chloracne, and they are presumptively related to in-service herbicide exposure.

As previously noted, service connection for specific diseases, including chloracne, may be presumed if a Veteran was exposed during service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

The service treatment records show that, in January 1967, the Veteran was assessed with having gonorrhea.  That same month, he complained of having penile discharge and was noted to have had a rash in his crotch area for two weeks.  There was no other notation of a skin disorder in service.  On entrance and separation physical examinations, the Veteran's skin was marked as normal.  

At entry, the Veteran denied having any skin disorders on his Reports of Medical History; however, he reported having gonorrhea and boils on his Report of Medical History at separation.  The accompanying physician's notes on such Report confirmed a previous diagnosis of gonorrhea and a history of boils with a notation of "no sequale" for both.

The Board notes that the Veteran has made statements indicating that he has had boils on his skin prior to entry into service.  See July 2012 VA Examination Report.  As neither boils nor any other skin condition was noted on the entrance examination report, the Veteran is presumed to have been in sound condition upon entry to service with regard to these disorders.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  The standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's disability both preexisted service and was not aggravated by service.  Id.  

As there is no clear and unmistakable evidence of a skin disorder pre-existing service, the presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for direct service connection, rather than one based on aggravation of a pre-existing disorder.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The post service treatment records indicate that the Veteran had had intermittent skin problems over the years.  For example, the Veteran complained of having rashes on his skin in March 2003 and January 2007, but not limited to these times.  In December 2009, he had red scaling rashes on his face and was assessed to have seborrheic dermatitis.  He complained of having a fungal rash in his groin in March 2013.  Certainly, a current disability has been established.

The Veteran afforded a VA examination in July 2012 where the examiner noted the Veteran's reported history of boils before 1966 and tinea cruris in 1967 (referring to rash in crotch area in service).  Another previous diagnosis of folliculitis in 2012 was noted.  

The Veteran was noted to have reported having a history of outbreaks of rash under his arms and on various parts of his body some time after service, but was not currently noted as problematic.  

Currently, the Veteran reported having little itchy spots on his body.  He denied any episodes of abrupt onset of overall rash with comedones, with cysts on face, trunk or back consistent with exposure to halogenated aromatic hydrocarbons.  The Veteran was assessed with presently having folliculitis at this examination.  

The Veteran underwent another VA examination in November 2013 when he did not present with any skin rashes.  The examiner noted his history of skin problems and previous diagnoses of rash in 1968 and seborrheic dermatitis in 2009.  As she did not offer any opinion on whether the Veteran's post-service skin problems were related to service, e.g., fungal rash in groin, the Board found this opinion inadequate and remanded for an addendum opinion from the same examiner.  

In May 2014, VA examiner provided an addendum opinion essentially indicating that the Veteran's various skin conditions, to include the ones noted in service, did not fit into the category of the herbicide presumptive condition (e.g., chloracne or similar acneform disease).  She found for a negative nexus between the Veteran's various skin disabilities of record and service.  See discussion infra.

The record reflects that at no time pertinent to the claim of service connection has the Veteran been diagnosed with chloracne.  As such, the Veteran's claim of service connection for chloracne cannot be granted.  

Further, there is simply no indication that the Veteran's other skin diagnoses (including seborrheic dermatitis, fungal rash, folliculitis, and a history of boils) are due to herbicide exposure.  

These skin disorders are not recognized by VA as being presumptively related to herbicide exposure, and there is no evidence of record to even suggest a relationship between this finding and the Veteran's in-service herbicide exposure.

The assertions by the Veteran and/or his representative that his skin disorders represent a diagnosis of chloracne or that there is a medical nexus between the diagnosed skin disorders and the Veteran's military service alone cannot provides a basis for allowance of the claim.  The matter on which this claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a diagnosis of chloracne or a probative opinion on whether the Veteran's skin disorders were caused by in-service exposure to herbicides.  See Jandreau, 492 F.3d 1367 -77; see also Kahana, 24 Vet. App. at 433 n.4.  Hence, the lay assertions in this regard have no probative value.

On the other hand, the VA examiner who rendered the May 2014 medical opinion possesses the requisite medical background to render an opinion with respect to the relationship between the Veteran's skin disorders and service, to include herbicide exposure.  

The Board finds that her opinion is fully articulated with clear conclusions based on an accurate factual foundation supported by sound reasoning, to include medical principles.  She essentially stated that the penile discharge and possible gonorrhea in service was not medically a skin condition.  

With respect to the treated boil, she explained that such was medically not the same condition as folliculitis, fungal rash or seborrheic dermatitis.  Further, she articulated that the types of conditions that the Veteran had would not be caused by exposure to herbicides.  Accordingly, this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For all the foregoing reasons, the Board finds that the claim for service connection for a skin disorder, to include chloracne, must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).



ORDER

Service connection for a skin disorder, to include chloracne as due to exposure to herbicides is denied.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


